Citation Nr: 0030735	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-10 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Timeliness of the substantive appeal as to the issue of 
entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).

2.  Timeliness of the substantive appeal as to the issue of 
whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for diabetes mellitus.

3.  To be clarified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July to September 1945 
and from January 1951 to May 1954.

These matters arose from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi.


REMAND

The veteran contends, in substance, that his service-
connected disabilities combine to render him unemployable and 
that service connection for diabetes mellitus is warranted as 
he began taking oral medication to treat that disorder in 
1954.  

It does not appear that timely substantive appeals as to 
these issues have been received.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (2000).  An appeal to the 
Board of Veterans' Appeals (Board) is initiated by filing a 
notice of disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.201 (2000).  Then, after a 
statement of the case (SOC) is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.202 (2000).

A substantive appeal can be set forth on a VA Form 9 
("Appeal to Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(2000).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the appellant, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2000).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

In the present case, it does not appear that the veteran 
filed a timely substantive appeal with regard to the RO's 
April 1998 decision which denied TDIU benefits.  The veteran 
was notified of this decision by letter dated May 4, 1998.  
The veteran filed an NOD (using a VA Form 9) as to the TDIU 
claim in July 1998, and an SOC on that issue was sent to him 
on July 20, 1998.  He was notified that the matter could not 
be prepared for appellate consideration unless he submitted a 
substantive appeal, or a request for an extension of time for 
filing a substantive appeal, within 60 days or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.

The Board notes that the one-year period did not expire until 
May 4, 1999, whereas the 60-day period expired on or about 
September 20, 1998.  Thus, the veteran was required to submit 
a substantive appeal, or a request for an extension of time 
for filing a substantive appeal, by May 4, 1999, the date the 
one-year period expired.  However, no further statements or 
submissions pertaining to the veteran's TDIU claim were 
thereafter received by VA within the remainder of the one-
year period.  

The Board recognizes that written statements from the veteran 
and his representative were received within the remainder of 
the one-year period.  However, these statements simply 
indicated that he no longer wanted a hearing before a member 
of the Board.  The TDIU claim was not mentioned.  The next 
correspondence from the veteran concerning the TDIU claim was 
a written statement from the veteran's representative to the 
RO (VA Form 646, Statement of Accredited Representative in 
Appealed Case) dated August 7, 2000, well after the 
expiration of the one-year period.

It also does not appear that the veteran filed a timely 
substantive appeal with regard to the RO's January 1998 
decision denying reopening of a claim for service connection 
for diabetes mellitus.  The veteran was notified of this 
decision by letter dated January 28, 1998.  The veteran filed 
an NOD as to the denial of the diabetes mellitus claim to 
reopen in April 1998, and an SOC on that issue was sent to 
him on May 4, 1998.  He was notified that the matter could 
not be prepared for appellate consideration unless he 
submitted a substantive appeal, or a request for an extension 
of time for filing a substantive appeal, within 60 days or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.

The Board notes that the one-year period did not expire until 
January 28, 1999, whereas the 60-day period expired on or 
about July 4, 1998.  Thus, the veteran was required to submit 
a substantive appeal, or a request for an extension of time 
for filing a substantive appeal, by January 28, 1999, the 
date the one-year period expired.  However, no further 
statements or submissions pertaining to the veteran's 
diabetes mellitus claim were thereafter received by VA within 
the remainder of the one-year period.  As noted above, 
correspondence pertaining to the veteran's decision to 
withdraw a hearing request were received; however, it did not 
mention the diabetes mellitus claim.  The next correspondence 
from the veteran concerning the diabetes mellitus claim was 
the August 7, 2000, written statement from the veteran's 
representative to the RO, dated well after the expiration of 
the one-year period.

The Board notes that where the veteran's substantive appeal 
is found by the Board to be untimely, and the issue of 
timeliness has not yet been addressed by the RO, the proper 
course is for the Board to remand the matter to the RO to 
allow the veteran to submit evidence and argument on the 
question.  See, e.g., Marsh v. West, 11 Vet. App. 468 (1998).  
See also VAOPGCPREC 9-99 (1999).

In addition, the Board notes that in a November 1997 rating 
action, an increased rating, above 30 percent, for a service-
connected left leg condition (specifically, gunshot wound 
muscle group XI, left leg, with well-healed fractures of 
tibia and fibula with hypalgesic and muscle atrophy) was 
denied.  A few months later, in the January 1998 rating 
decision, service connection was granted for a left leg 
disorder (namely, mechanical low back pain with overuse 
syndrome of right leg) and a 20 percent disability evaluation 
was assigned for that disorder.  The January 1998 rating 
decision showed that the veteran had a combined disability 
rating of 60 percent, due to the fact that he had compensable 
ratings for the left leg, the right leg and back, and for 
post-traumatic stress disorder.

In a written statement (on a VA Form 9), received by the RO 
on April 28, 1998, the veteran stated, "I wish to appeal my 
60% disability on my leg . . . ."  In another written 
statement received on April 28, 1998, he indicated that he 
was "receiving 60% for leg" and that he wanted to appeal 
"this decision".  A cover letter for these written 
statements prepared by the veteran's representative reported 
that the veteran was "submitting his notice of disagreement 
with the decision concerning his leg condition . . . ."

The RO treated these statements as an NOD with the initial 20 
percent rating for the right leg and back.  An SOC on that 
issue was issued in April 1998.  For the same reasons as 
those explained above regarding the diabetes mellitus claim, 
it does not appear that a timely substantive appeal was filed 
as to the right leg and back claim.  However, the Board notes 
that the April 1998 statements could also be construed as an 
NOD with the November 1997 denial of an increased rating for 
the service-connected left leg disability.  

The Board finds that the April 28, 1998, filings are 
ambiguous as to whether the veteran meant to appeal his 
service-connected left leg condition or his service-connected 
right leg condition.  Further clarification from the veteran 
is needed.

If, after seeking further clarification from the veteran, the 
RO finds that he meant the April 1998 statements as an NOD 
with the right leg and back claim, the SSOC regarding 
timeliness, requested below, should include the right leg and 
back claim.

If, on the other hand, after seeking further clarification 
from the veteran, the RO finds that he meant the April 1998 
statements as an NOD with the left leg claim, the RO should 
issue an SOC with regards to that claim.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims (Court) indicated that in a case 
in which a veteran expressed disagreement in writing with an 
RO decision and the RO failed to issue an SOC, the Board 
should remand the issue to the RO, not refer it there, for 
issuance of an SOC.

Pursuant to the provisions of 38 C.F.R. § 19.9 (amended 
effective October 8, 1997), "if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should request the veteran to 
clarify whether he desires to pursue an 
appeal with respect to his left leg claim 
or whether he desires to pursue an appeal 
with respect to his right leg (and back) 
claim.  As the April 1998 statements 
referred to the leg in the singular, he 
must choose one or the other to appeal.  
Any response must be in writing.  The RO 
should respond appropriately to any 
clarification provided by the veteran, 
including any additional development 
necessary to determine the nature and 
extent of any service-connected 
disability, if required. 

2.  The RO should furnish the veteran 
with a supplemental statement of the case 
(SSOC) on the issues of (1) the 
timeliness of the substantive appeal of 
the April 1998 rating decision as to the 
issue of entitlement to TDIU; and (2) the 
timeliness of the substantive appeal of 
the January 1998 rating decision as to 
the issue of whether new and material 
evidence had been presented to reopen the 
veteran's claim for entitlement to 
service connection for diabetes mellitus.  
The veteran and his representative should 
be afforded a reasonable opportunity to 
respond to the SSOC.  If, and only if, 
the veteran has clarified that he desires 
to pursue an appeal with respect to his 
right leg (and back) claim, the SSOC 
should also address (3) the timeliness of 
the substantive appeal of the January 
1998 rating decision as to the issue of 
an initial disability evaluation for the 
right leg and back claim.

3.  If, and only if, the veteran has 
clarified that he desires to pursue an 
appeal with respect to his left leg 
claim, the RO should reexamine the 
veteran's claim for an increased rating 
for the left leg disability, to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, the 
RO should prepare a SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by a full grant of the 
benefits sought on appeal, or the NOD is 
withdrawn.  He should also be afforded a 
hearing on the matter, if requested.  The 
claim should be certified to the Board 
for appellate review if, and only if, a 
timely substantive appeal is received.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 8 -


